AMENDED AND RESTATED

EMPLOYMENT SECURITY AGREEMENT

This Employment Security Agreement (“Agreement”) is entered into as of this 30th
day of September, 2008 by and between Newell Rubbermaid Inc., a Delaware
corporation (“Employer”), and      (“Executive”).

WITNESSETH:

WHEREAS, Executive is currently employed by Employer as the      ;

WHEREAS, Employer desires to provide certain security to Executive in connection
with Executive’s employment with Employer; and

WHEREAS, Executive and Employer are parties to an Employment Security Agreement
dated as of      , which agreement is hereby amended, restated and replaced in
its entirety with this Agreement in order to comply with Section 409A of the
Internal Revenue Code of 1986, as amended.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:

1. Definitions. For purposes of this Agreement.

(a) “Affiliate” shall have the meaning set forth in Rule 12b-2 under the
Securities Exchange Act of 1934.

(b) “Base Salary” shall mean Executive’s annual base salary at the rate in
effect on the date of a Change in Control, or if greater, the rate in effect
immediately prior to Executive’s termination of employment with Employer.

(c) “Bonus” shall mean an amount determined by multiplying Executive’s Base
Salary by the payout percentage that would apply to Executive based on (i) the
job position held by Executive on the date of a Change in Control or the date of
Executive’s termination of employment with Employer (whichever position is
higher at the time) and (ii) attainment of the targeted performance goals at a
100% level, as determined under the Management Cash Bonus Plan of Employer, or
any prior or successor plan or arrangement covering Executive (such amount to be
determined regardless of whether Executive would otherwise be eligible for a
Bonus under the terms of any such plan or arrangement or the extent to which the
performance goals are actually met).

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Change in Control” shall mean the occurrence of any of the following
events:

(i) any individual, partnership, firm, corporation, association, trust,
unincorporated organization or other entity (other than Employer or a trustee or
other fiduciary holding securities under an employee benefit plan of Employer),
or any syndicate or group deemed to be a person under Section 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), is or becomes
the “beneficial owner” (as defined in Rule 13d-3 of the General Rules and
Regulations under the Exchange Act), directly or indirectly, of securities of
Employer representing 25% or more of the combined voting power of Employer’s
then outstanding securities entitled to vote generally in the election of
directors;

(ii) Employer is party to a merger, consolidation, reorganization or other
similar transaction with another corporation or other legal person unless,
following such transaction, more than 50% of the combined voting power of the
outstanding securities of the surviving, resulting or acquiring corporation or
person or its parent entity entitled to vote generally in the election of
directors (or persons performing similar functions) is then beneficially owned,
directly or indirectly, by all or substantially all of the individuals and
entities who were the beneficial owners of Employer’s outstanding securities
entitled to vote generally in the election of directors immediately prior to
such transaction, in substantially the same proportions as their ownership,
immediately prior to such transaction, of Employer’s outstanding securities
entitled to vote generally in the election of directors;

(iii) Employer sells all or substantially all of its business and/or assets to
another corporation or other legal person unless, following such sale, more than
50% of the combined voting power of the outstanding securities of the acquiring
corporation or person or its parent entity entitled to vote generally in the
election of directors (or persons performing similar functions) is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of Employer’s
outstanding securities entitled to vote generally in the election of directors
immediately prior to such sale, in substantially the same proportions as their
ownership, immediately prior to such sale, of Employer’s outstanding securities
entitled to vote generally in the election of directors; or

(iv) during any period of two consecutive years or less, individuals who at the
beginning of such period constituted the Board of Directors of Employer (and any
new Directors, whose appointment or election by the Board of Directors or
nomination for election by Employer’s stockholders was approved by a vote of at
least two-thirds of the Directors then still in office who either were Directors
at the beginning of the period or whose appointment, election or nomination for
election was so approved) cease for any reason to constitute a majority of the
Board of Directors.

(f) “Good Cause” shall exist if, and only if:

(i) Executive willfully engages in misconduct in the performance of his duties
that causes material harm to Employer; or

(ii) Executive is convicted of a criminal violation involving fraud or
dishonesty.

Without limiting the generality of the foregoing, the following shall not
constitute Good Cause: the failure by Executive and/or Employer to attain
financial or other business objectives; any personal or policy disagreement
between Executive and Employer or any member of the Board of Directors of
Employer; or any action taken by Executive in connection with his duties if
Executive acted in good faith and in a manner he reasonably believed to be in,
and not opposed to, the best interest of Employer and had no reasonable cause to
believe his conduct was improper. Notwithstanding anything herein to the
contrary, in the event Employer terminates the employment of Executive for Good
Cause hereunder, Employer shall give Executive at least 30 days prior written
notice specifying in detail the reason or reasons for Executive’s termination.

(g) “Good Reason” shall exist if, without the Executive’s written consent:

(i) there is a material change in the nature or the scope of Executive’s
authority or duties;

(ii) Executive is required to report (A) to an officer with a materially lesser
position or title than the officer to whom Executive reported on the date of the
Change in Control, if Executive is not the Chief Executive Officer of Employer,
or (B) to other than the entire Board, if Executive is the Chief Executive
Officer of Employer;

(iii) there is a material reduction in Executive’s rate of base salary;

(iv) Employer changes by 50 miles or more the principal location in which
Executive is required to perform services;

(v) Employer terminates or materially amends, or terminates or materially
restricts Executive’s participation in, any Incentive Plan or Retirement Plan so
that, when considered in the aggregate with any substitute Plan or Plans, the
Incentive Plans and Retirement Plans in which he is participating materially
fail to provide him with a level of benefits provided in the aggregate by such
Incentive Plans or Retirement Plans prior to such termination or amendment; or

(vi) Employer materially breaches the provisions of this Agreement;

A termination of Executive’s employment by Executive shall not be deemed to be
for Good Reason unless (1) Executive gives notice to Employer of the existence
of the event or condition constituting Good Reason within thirty (30) days after
such event or condition initially occurs or exists, (2) the Employer fails to
cure such event or condition within thirty (30) days after receiving such
notice, and (3) Executive’s “separation from service” within the meaning of
Section 409A of the Code occurs not later than ninety (90) days after such event
or condition initially occurs or exists (or, if earlier, the last day of the
Term).

(h) “Incentive Plan” shall mean any incentive, bonus, equity-based or similar
plan or arrangement currently or hereafter made available by Employer or an
Affiliate in which Executive is eligible to participate.

(i) “Retirement Plan” shall mean any qualified or supplemental defined benefit
retirement plan or defined contribution retirement plan, currently or
hereinafter made available by Employer or an Affiliate in which Executive is
eligible to participate.

(j) “Severance Period” shall mean the period beginning on the date the
Executive’s employment with Employer terminates under circumstances described in
Section 3 and ending on the date 24 months thereafter.

(k) “Welfare Plan” shall mean any plan or arrangement providing health,
prescription drug, vision, dental, disability, survivor income or life insurance
benefits that is currently or hereafter made available by Employer or an
Affiliate in which Executive is eligible to participate.

2. Term. The term of this Agreement shall be the period beginning on the date
hereof and terminating on the date 24 months after the date of Executive’s
termination of employment (the “Term”).

3. Termination of Employment. If a Change in Control occurs, Executive shall be
entitled to the benefits described in Section 4 if at any time during the
24-month period following the Change in Control (i) the employment of Executive
with Employer is terminated by Employer for any reason other than Good Cause, or
(ii) Executive terminates his employment with Employer for Good Reason.

4. Benefits Upon Termination of Employment. Upon termination of Executive’s
employment with Employer under circumstances described in Section 3 above:

(a) Employer shall pay Executive, in a lump sum as soon as practicable following
Executive’s termination of employment, but in no event later than 30 days
following such termination, the sum of:

(i) two (2) times the sum of the Executive’s Base Salary and the Executive’s
Bonus; plus

(ii) the Executive’s Bonus multiplied by a fraction, the numerator of which is
the number of days in the fiscal year in which the date of termination occurs
through the date of termination and the denominator of which is 365.

(b) Executive shall be entitled to receive any and all benefits accrued under
any other Incentive Plans to the date of termination of employment, the amount,
entitlement to, form and time of payment of such benefits to be determined by
the terms of such Incentive Plans. For purposes of calculating Executive’s
benefits under the Incentive Plans, Executive’s employment shall be deemed to
have terminated by reason of retirement under circumstances that have the most
favorable result for Executive thereunder.

(c) Executive’s benefits accrued or credited through the date of termination of
employment under the Newell Rubbermaid Supplemental Executive Retirement Plan,
or its successor (“SERP”) and the Newell Rubbermaid Inc. 2008 Deferred
Compensation Plan, or its successor (the “2008 Deferred Compensation Plan”) that
are not vested as of the date of termination of employment shall be fully vested
and paid in accordance with the terms of the applicable plan (subject to any
forfeiture provisions applicable to the plans). Employer shall also pay to the
Executive, in a lump sum as soon as practicable following Executive’s
termination of employment, but in no event later than 30 days following such
termination, the sum of:

(i) the excess, if any, of (A) the actuarial equivalent of the benefit under the
SERP (utilizing actuarial assumptions no less favorable to the Executive than
the most favorable of those in effect under the SERP at any time from the day
immediately prior to the Change in Control) that the Executive would receive if
the Executive’s employment continued for the entire Severance Period, assuming
for this purpose that: (1) all accrued benefits are fully vested, (2) the
Executive’s age and years of service is increased by the number of years that
the Executive is deemed to be so employed, (3) for purposes of determining the
Executive’s compensation during each year of the Severance Period, the base
salary and bonus for each year shall be at the rate set forth in Sections 1(b)
and 1(c) (and shall exclude any of the severance benefits provided under this
Agreement), subject to any special adjustment provisions in the applicable plan
and (4) solely for purposes of calculating the benefit under this
Section 4(c)(i)(A), the benefit under the Newell Rubbermaid Pension Plan and the
2008 Deferred Compensation Plan shall be calculated without regard to the
additional age and service credit provided under this Section 4(c)(i) or
Section 4(c)(ii), over (B) the actuarial equivalent of the Executive’s actual
benefit, if any, under the SERP as of the Executive’s date of termination, plus

(ii) an amount equal to the sum of Employer matching or other Company
contributions (but not the Executive’s voluntary deferrals) under Employer’s
qualified defined contribution plans in which the Executive participates and the
2008 Deferred Compensation Plan that the Executive would receive if the
Executive’s employment continued during the Severance Period, assuming for this
purpose that (A) the Executive’s benefits under such plans are fully vested,
(B) the Executive’s age and years of service is increased by the number of years
that the Executive is deemed to be so employed, (C) Employer’s rate of matching
or other contribution is equal to the greater of the rate in effect on the date
of the Change in Control, or if greater, the rate in effect immediately prior to
the Executive’s termination of employment, (D) for purposes of determining the
Executive’s compensation during each year of the Severance Period, the base
salary and bonus for each year shall be at the rate set forth in Sections 1(b)
and 1(c) (and shall exclude any of the severance benefits provided under this
Agreement), subject to any special adjustment provisions in the applicable plan,
and (E) to the extent that Employer matching or other contributions are
determined based on the contributions or deferrals of the Executive, that the
Executive’s contribution or deferral elections, as appropriate, are those in
effect immediately prior to the Executive’s termination of employment, plus

(iii) an amount equal to the Executive’s benefits accrued or credited through
the date of termination of employment under the Employer’s qualified defined
contribution plans that are not vested as of the date of termination of
employment.

(d) If upon the date of termination of Executive’s employment, Executive holds
any awards with respect to securities of Employer, (i) all such awards that are
options shall immediately become exercisable upon such date and shall be
exercisable thereafter until the earlier of the third anniversary of Executive’s
termination of employment or the expiration of the term of the options; (ii) all
restrictions on any awards of restricted securities shall terminate or lapse;
and (iii) all performance goals applicable to any performance-based awards shall
be deemed satisfied at the highest level and paid in accordance with the terms
of the applicable award agreement.

(e) During the Severance Period, Executive and his spouse and eligible
dependents shall continue to be covered by all Welfare Plans in which he or his
spouse or eligible dependents were participating immediately prior to the date
of his termination of employment, as if he continued to be an active employee of
Employer, and Employer shall continue to pay the costs of such coverage under
such Welfare Plans on the same basis as is applicable to active employees
covered thereunder; provided that, if participation in any one or more of such
Welfare Plans is not possible under the terms thereof, Employer shall provide
substantially identical benefits. Such coverage shall cease if and when
Executive obtains employment with another employer during the Severance Period
and becomes eligible for coverage under any substantially similar plans provided
by his new employer. If Executive or his spouse or eligible dependents are
covered under any Welfare Plan that is a group health plan as defined in Title
I, Part 6 of the Employee Retirement Income Security Act of 1974 (“COBRA”)
pursuant to this subsection (e), Executive and his spouse and eligible
dependents shall be eligible for COBRA continuation coverage. Executive shall be
responsible for paying the full cost of such coverage. The 18-month (or
29-month, if the COBRA disability extension is applicable) COBRA period shall be
measured beginning on the day after the end of the Severance Period (or on such
earlier date that the continuation coverage provided under this subsection (e)
otherwise ceases to apply).

(f) During the Severance Period, Employer shall reimburse Executive for the
expenses of an automobile in accordance with the arrangement, if any, in effect
at the time of the termination of Executive’s employment. Such reimbursement
shall cease if and when Executive obtains employment with another employer
during the Severance Period and receives such reimbursement from his new
employer.

(g) Executive shall be entitled to payment for any accrued but unused vacation
in accordance with Employer’s policy in effect at Executive’s termination of
employment in a lump sum as soon as practicable following Executive’s
termination of employment, but in no event later than 30 days following such
termination. Executive shall not be entitled to receive any payments or other
compensation attributable to vacation he would have earned had his employment
continued during the Severance Period, and Executive waives any right to receive
such compensation.

(h) Employer shall, at Employer’s expense, provide Executive with six months of
executive outplacement services with a professional outplacement firm selected
by Employer; provided that the outplacement services must be used by the
Executive by no later than the second calendar year following the calendar year
in which the termination of employment occurred.

(i) Executive shall not be entitled to reimbursement for fringe benefits during
the Severance Period, such as dues and expenses related to club memberships,
automobile telephones, expenses for professional services and other similar
perquisites.

5. Setoff. Employer’s obligation to make the payments provided for in this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which Employer or any of its affiliated companies may have against the
Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not the Executive obtains other employment,
except as expressly provided in subsections 4(e) and 4(f).

6. Death. If Executive dies during the Severance Period, all amounts payable
hereunder to Executive shall, to the extent not paid, be paid to his surviving
spouse or his designated beneficiary, or if none, then to his estate.
Executive’s surviving spouse and eligible dependents shall continue to be
covered under all applicable Welfare Plans during the remainder of the Severance
Period. On the death of the surviving spouse and eligible dependants, no further
Welfare Plan coverage shall be provided (other than any coverage required
pursuant to Title I, Part 6 of COBRA), and no further benefits shall be paid,
except for benefits accrued under any Incentive Plans and Retirement Plans to
the date of Executive’s termination of employment, to the extent such benefits
continue following Executive’s death pursuant to the term of such Plans.

7. Excise Tax Gross-Up Payment.

(a) In the event that it is determined that any payment to or for the benefit of
Executive under the terms of this Agreement, or under any other agreement, plan
or arrangement with Employer (a “Payment”), would be subject to any excise tax
imposed pursuant to Section 4999 of the Internal Revenue Code of 1986, as
amended, or any comparable provision of state or local law (an “Excise Tax”),
Employer agrees that it shall pay to Executive, in addition to any other
payments required to be made pursuant to this Agreement, an additional cash
amount (a “Gross-Up Payment”) equal to the sum of (i) the amount of such Excise
Tax plus (ii) all Attributable Taxes and Penalties. For purposes of this
Agreement, “Attributable Taxes and Penalties” means all taxes, interest and
penalties, including, without limitation, any federal, state and local income
taxes and any Excise Taxes, which become payable by Executive as a result of the
receipt of the Gross-Up Payment or the assessment of any Excise Tax against
Executive. It is intended that under this provision Employer shall indemnify
Executive in such a manner that Executive shall not suffer any loss or expense
by reason of the assessment of any Excise Tax or the reimbursement of Executive
for payment of any such Excise Tax. Employer’s obligation to make Gross-Up
Payments under this Section 7 shall not be conditioned upon Executive’s
termination of employment.

(b) In determining the amount of any Gross-Up Payment payable pursuant to
subsection (a) above, Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation in the calendar year in
which the Gross-Up Payment is to be made, and state and local taxes at the
highest marginal rates of taxation for such year in the state and locality of
Executive’s residence. For such purposes, federal income taxes shall be
determined net of the maximum reduction in such federal income taxes that could
be obtained from the deduction of such state and local taxes.

(c) Within 30 days after Executive provides written notice to Employer that
there has been a Payment, a nationally recognized accounting firm selected by
Employer (“Accounting Firm”) shall make a determination as to whether any Excise
Tax should be reported and paid by Executive, and if applicable, the amount of
such Excise Tax and the related Gross-Up Payment. Employer shall pay the amount
of such Gross-Up Payment to Executive, and Executive shall report and pay such
Excise Tax as provided in Section 7(f). Employer shall be responsible for all
fees and expenses connected with the determinations by the Accounting Firm. All
determinations required to be made under this Section 7, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by the Accounting Firm.

(d) In the event that Executive is at any time required to pay any Excise Tax
(or any related interest or penalties) in addition to any amount determined
pursuant to subsection (c), Employer shall pay Executive a Gross-Up Payment
determined with respect to such additional Excise Tax (and any such additional
interest and penalties) pursuant to the same notice and calculation procedures
outlined in subsection (c). In the event that Executive receives any refund of
any Excise Tax with respect to which Executive has previously received a
Gross-Up Payment hereunder, Executive shall promptly pay to Employer the amount
of such refund (together with any interest paid or credited thereon after taxes
applicable thereto).

(e) Executive agrees to notify Employer in the event of any audit or other
proceeding by the IRS or any taxing authority in which the IRS or other taxing
authority asserts that any Excise Tax should be assessed against Executive and
to cooperate with Employer in contesting any such proposed assessment with
respect to such Excise Tax (a “Proposed Assessment”). Executive agrees not to
settle any Proposed Assessment without the consent of Employer. If Employer does
not settle the Proposed Assessment, or does not consent to allow Executive to
settle the Proposed Assessment, within 30 days following such demand therefor,
Employer shall indemnify and hold harmless Executive (i) with respect to any
additional interest and/or penalties that Executive is required to pay by reason
of the delay in finally resolving Executive’s tax liability, (ii) with respect
to any taxes, interest and penalties that Executive is required to pay by reason
of any indemnification payment under this subsection (e), and (iii) all costs
and expenses incurred by Executive in connection with such audit or proceeding.

(f) Any Gross-Up Payment shall be paid by Employer within 30 calendar days of
receipt of the Accounting Firm’s determination as described in this Section 7,
or such later date as provided in Section 14, provided that Executive submits
written notice of a Payment no later than 75 calendar days prior to the end of
the calendar year next following the calendar year in which the Excise Tax on a
Payment is remitted to the Internal Revenue Service or any other applicable
taxing authority, so that Employer can make the payment within the time period
required by Section 409A of the Code. The Gross-Up Payment, if any, shall be
paid to the Executive; provided that Employer, in its sole discretion, may
withhold and pay over to the Internal Revenue Service or any other applicable
taxing authority, for the benefit of the Executive, all or any portion of any
Gross-Up Payment, and the Executive hereby consents to such withholding. Any
reimbursement or payment by Employer of expenses incurred by the Executive in
connection with a tax audit or litigation relating to the Excise Tax, as
provided for in this Section 7, shall be paid within 30 calendar days of written
request by the Executive, or such later date as provided in Section 14, provided
that Executive submits the written request no later than 75 calendar days prior
to the end of the calendar year following the calendar year in which the Excise
Taxes that are subject to the audit or litigation are remitted to the Internal
Revenue Service or any other applicable taxing authority, or where as a result
of the audit or litigation, no Excise Taxes are remitted, the end of the
calendar year next following the calendar year in which the audit is completed
or there is a final and nonappealable settlement or other resolution of the
litigation, so that Employer can make the payment within the time period
required by Section 409A of the Code.

8. Restrictive Covenants. During the Term of this Agreement, Executive shall not
be associated, directly or indirectly, as an employee, proprietor, stockholder,
partner, agent, representative, officer, or otherwise, with the operation of any
business that is competitive with any line of business of Employer or any
Affiliate for which Executive has provided substantial services without the
prior written consent of Employer, which shall not unreasonably be withheld,
except that Executive’s ownership (or that of his wife and children) of
publicly-traded securities of any such business having a cost of not more than
$250,000 shall not be considered a violation of this Section. For purposes of
the preceding sentence, Executive shall be considered as the “stockholder” of
any equity securities owned by his spouse and all relatives and children
residing in Executive’s principal residence.

9. No Solicitation of Representatives and Employees. Executive agrees that he
shall not, during the Term of this Agreement, directly or indirectly, in his
individual capacity or otherwise, induce, cause, persuade, or attempt to do any
of the foregoing in order to cause, any representative, agent or employee of
Employer or any Affiliate to terminate such person’s employment relationship
with Employer or any Affiliate, or to violate the terms of any agreement between
said representative, agent or employee and Employer or any Affiliate.

10. Confidentiality. Executive acknowledges that preservation of a continuing
business relationship between Employer or its Affiliates and their respective
customers, representatives, and employees is of critical importance to the
continued business success of Employer and that it is the active policy of
Employer and its Affiliates to guard as confidential the identity of its
customers, trade secrets, pricing policies, business affairs, representatives
and employees. In view of the foregoing, Executive agrees that he shall not,
during the Term of this Agreement and thereafter, without the prior written
consent of Employer (which consent shall not be withheld unreasonably), disclose
to any person or entity any information concerning the business of, or any
customer, representative, agent or employee of, Employer or its Affiliates which
was obtained by Executive in the course of his employment by Employer. This
section shall not be applicable if and to the extent Executive is required to
testify in a legislative, judicial or regulatory proceeding pursuant to an order
of Congress, any state or local legislature, a judge, or an administrative law
judge.

11. Executive Assignment. No interest of Executive or his spouse or any other
beneficiary under this Agreement, or any right to receive any payment or
distribution hereunder, shall be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind, nor may such interest or right to receive a payment or distribution
be taken, voluntarily or involuntarily, for the satisfaction of the obligations
or debts of, or other claims against, Executive or his spouse or other
beneficiary, by operation of law or otherwise, other than pursuant to the terms
of a qualified domestic relations order to which Executive is a party.

12. Funding.

(a) Prior to a Change in Control, all rights of Executive and his spouse or
other beneficiary under this Agreement shall at all times be entirely unfunded
and no provision shall at any time be made with respect to segregating any
assets of Employer for payment of any amounts due hereunder. Neither Executive
nor his spouse or other beneficiary shall have any interest in or rights against
any specific assets of Employer, and Executive and his spouse or other
beneficiary shall have only the rights of a general unsecured creditor of
Employer.

(b) No later than five days following a Change in Control, Employer shall
establish an irrevocable grantor trust, substantially in the form of the model
trust agreement set forth in Internal Revenue Service Revenue Procedure 96-24,
or any subsequent Revenue Procedure, and shall make a contribution to the trust
in an amount equal to the cash payments that would be made to Executive pursuant
to Sections 4 and 7 upon a termination of his employment under circumstances
described in Section 3, such amount to be determined as if Executive’s
termination of employment occurred on the date of the Change in Control. At
six-month intervals commencing from the date of the Change in Control, Employer
shall recalculate the amount necessary to fully fund the above-described
benefits and, if the amount exceeds the fair market value of the assets then
held in the trust, Employer shall promptly deposit an amount equal to such
excess. Employer shall not terminate the trust until the Term of the Agreement
has ended and all cash payments described in Section 4 to which Executive is
entitled have been made to Executive. Employer shall provide Executive with
written confirmation of the establishment of the trust and the deposit of the
required amount on his behalf, including a written accounting of the calculation
of such amounts. Employer’s failure to establish a trust and provide such
written notice shall constitute a material breach of this Agreement.
Notwithstanding the foregoing, this Section 12(b) shall be construed and applied
in a manner so as to avoid the application of Section 409A(b)(3) of the Code.

13. Legal Expenses. Employer shall pay as incurred (within 10 calendar days
following Employer’s receipt of an invoice from the Executive) Executive’s
out-of-pocket expenses, including attorney’s fees, incurred by Executive at any
time from the date of this Agreement through the Executive’s remaining lifetime
or, if longer, through the 20th anniversary of the date of the Change of
Control, in connection with any action taken to enforce this Agreement or
construe or determine the validity of this Agreement or otherwise in connection
herewith, including any claim or legal action or proceeding, whether brought by
Executive or Employer or another party, and whether or not Executive is
successful with respect to such action taken; provided, that the Executive shall
have submitted an invoice for such fees and expenses at least 15 calendar days
before the end of the calendar year next following the calendar year in which
such fees and expenses were incurred. The amount of such legal fees and expenses
that Employer is obligated to pay in any given calendar year shall not affect
the legal fees and expenses that Employer is obligated to pay in any other
calendar year, and the Executive’s right to have Employer pay such legal fees
and expenses may not be liquidated or exchanged for any other benefit.
Employer’s obligation to pay Executive’s eligible legal fees and expenses under
this Section 13 shall not be conditioned upon Executive’s termination of
employment.

14. Section 409A.

(a) The amounts payable pursuant to Section 4 above are intended to be separate
payments that are exempt from Section 409A of the Code by reason of the
“short-term deferral” exception or the separation pay exceptions set forth in
Section 1.409A-1(b)(9)(iii) or Section 1.409A-1(b)(9)(v) of the Treasury
Regulations. To the extent that an amount payable under Section 4 does not
comply with any of these exceptions, then they shall be subject to the following
rules:

(i) Notwithstanding anything contained in this Agreement to the contrary, if the
Executive is a “specified employee,” as determined under Employer’s policy for
determining specified employees on the date of his termination of employment,
then to the extent required in order to comply with Section 409A of the Code,
all payments, benefits or reimbursements paid or provided under this Agreement
that constitute a “deferral of compensation” within the meaning of Section 409A
of the Code, that are provided as a result of a “separation from service” within
the meaning of Section 409A and that would otherwise be paid or provided during
the first six months following the date of such termination of employment shall
be accumulated through and paid or provided (together with interest at the
applicable federal rate under Section 7872(f)(2)(A) of the Code in effect on the
date of termination of employment) within 30 days after the first business day
following the six month anniversary of such termination of employment (or, if
the Executive dies during such six-month period, within 30 days after the
Executive’s death).

(ii) The benefits described in paragraphs (e), (f) and (h) of Section 4 that are
taxable benefits (and that are not disability pay or death benefit plans within
the meaning of Section 409A of the Code) are intended to comply, to the maximum
extent possible, with the exception to Section 409A of the Code set forth in
Section 1.409A-1(b)(9)(v) of the Treasury Regulations. To the extent that any of
those benefits either do not qualify for that exception, or are provided beyond
the applicable time periods set forth in Section 1.409A-1(b)(9)(v) of the
Treasury Regulations, then they shall be subject to the following additional
rules: (1) any reimbursement of eligible expenses shall be paid within 60
calendar days following Executive’s written request for reimbursement, or such
later date set forth in Section 14(a); provided that the Executive provides
written notice no later than 75 calendar days prior to the last day of the
calendar year following the calendar year in which the expense was incurred so
that Employer can make the reimbursement within the time periods required by
Section 409A of the Code; (2) the amount of expenses eligible for reimbursement,
or in-kind benefits provided, during any calendar year shall not affect the
amount of expenses eligible for reimbursement, or in-kind benefits to be
provided, during any other calendar year; and (3) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.

(b) For purposes of this Agreement, the phrase “termination of employment” or
words or phrases of similar import shall mean a “separation from service” with
the Employer within the meaning of Section 409A of the Code. In this regard,
Employer and the Executive shall take all steps necessary (including with regard
to any post-termination services by the Executive) to ensure that (i) any
termination of employment under this Agreement constitutes a “separation from
service” within the meaning of Section 409A of the Code, and (ii) the date on
which such separation from service takes place shall be the date of the
termination of employment for purposes of this Agreement.

(c) It is intended that the payments and benefits provided under this Agreement
shall either be exempt from the application of, or comply with, the requirements
of Section 409A of the Code. This Agreement shall be construed, administered,
and governed in a manner that effects such intent, and the Employer shall not
take any action that would be inconsistent with such intent. Without limiting
the foregoing, the payments and benefits provided under this Agreement may not
be deferred, accelerated, extended, paid out or modified in a manner that would
result in the imposition of an additional tax under Section 409A of the Code
upon Executive. Although the Employer shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Section 409A of the Code,
the tax treatment of the benefits provided under this Agreement is not warranted
or guaranteed. Neither the Employer, its Affiliates nor their respective
directors, officers, employees or advisers shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by the Executive or other
taxpayer as a result of the Agreement.

15. Waiver. No waiver by any party at any time of any breach by any other party
of, or compliance with, any condition or provision of this Agreement to be
performed by any other party shall be deemed a waiver of any other provisions or
conditions at the same time or at any prior or subsequent time.

16. Applicable Law. This Agreement shall be construed and interpreted pursuant
to the laws of Delaware.

17. Entire Agreement. This Agreement contains the entire Agreement between
Employer and Executive and supersedes any and all previous agreements, written
or oral, between the parties relating to severance benefits in the event of a
Change in Control, including any previous Employment Security Agreement between
Executive and Employer. No amendment or modification of the terms of this
Agreement shall be binding upon the parties hereto unless reduced to writing and
signed by Employer and Executive.

18. No Employment Contract. Nothing contained in this Agreement shall be
construed to be an employment contract between Executive and Employer. Executive
is employed at will and Employer may terminate his employment at any time, with
or without cause.

19. Severability. In the event any provision of this Agreement is held illegal
or invalid, the remaining provisions of this Agreement shall not be affected
thereby.

20. Employment with an Affiliate. If Executive is employed by Employer and an
Affiliate, or solely by an Affiliate, on the date of termination of employment
of Executive under circumstances described in Section 3, then (a) employment or
termination of employment as used in this Agreement shall mean employment or
termination of employment of Executive with Employer and such Affiliate, or with
such Affiliate, as applicable, and related references to Employer shall also
include Affiliate, as applicable, and (b) the obligations of Employer hereunder
shall be satisfied by Employer and/or such Affiliate as Employer, in its
discretion, shall determine; provided that Employer shall remain liable for such
obligations to the extent not satisfied by such Affiliate.

21. Successors. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, representatives and successors.
Any reference in this Agreement to Employer shall be deemed a reference to any
successor (whether direct or indirect, by purchase of stock or assets, merger or
consolidation or otherwise) to all or substantially all of the business and/or
assets of Employer; provided that Executive’s employment by a successor Employer
shall not be deemed a termination of Executive’s employment with Employer
(unless otherwise required in order to comply with the definition of “separation
from service” under Section 409A of the Code).

22. Non-exclusivity. Except with respect to agreements regarding severance
payments described in Section 16, the provisions of this Agreement shall not
reduce any amounts otherwise payable, or in any way diminish Executive’s
existing rights, or rights which would accrue solely as a result of the passage
of time, under any other employment agreement or other contract, plan or
arrangement with Employer or an Affiliate.

23. Notice. Notices required under this Agreement shall be in writing and sent
by registered mail, return receipt requested, to the following addresses or to
such other address as the party being notified may have previously furnished to
the others by written notice.

         
If to Employer:
  Newell Rubbermaid Inc.
 
  Three Glenlake Parkway
 
  Atlanta, Georgia 30328
 
  Attention: General Counsel
If to Executive:
       
 
       

24. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original.

IN WITNESS WHEREOF, the parties have executed this Employment Security Agreement
as of the day and year written above.

NEWELL RUBBERMAID INC.

By:
Title:


EXECUTIVE

